CRIST, Judge.
Husband appeals from the dissolution of 21 years of marriage complaining of an award of maintenance to wife when husband was unemployed. We affirm.
We have reviewed the record and defer to the trial court’s determination under § 452.335, RSMo 1978 that wife was entitled to maintenance. Substantial evidence supports the award to wife and husband’s ability to pay. The judgment is not against the weight of the evidence. No error of law appears. An extended opinion would have no precedential value. Rule 84.16(b).
Judgment affirmed.
CRANDALL, P.J., and REINHARD, J., concur.